            Case 1:21-cv-00350-JLT Document 3 Filed 03/10/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STACY LYN GARCIA                                  )   Case No.: 1:21-cv-0350 JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                       )   AMENDED MOTION TO PROCEED IN FORMA
13          v.                                         )   PAUPERIS
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                    Defendant.                         )
16                                                     )

17          Stacy Lyn Garcia seeks to proceed in forma pauperis in this action for judicial review of the
18   administrative decision denying an application for Social Security benefits. (Doc. 2) The Court may
19   authorize the commencement of an action without prepayment of fees “by a person who submits an
20   affidavit that includes a statement of all assets such person . . . possesses [and] that the person is
21   unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). Plaintiff completed an
22   application and affidavit on January 10, 2021. (Doc. 2) However, the information provided is
23   insufficient to determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a).
24          According to her application, Plaintiff is unemployed and does not have any cash or money in
25   a bank account. (Doc. 2 at 1-2) However, Plaintiff also indicates that her spouses’ annual salary is
26   $38,620. (Id. at 2) Plaintiff does not identify any dependents or provide any information regarding
27   their rent or mortgage, or other monthly costs of living, such that the Court may determine whether she
28   is able to pay the filing fee in the action. Therefore, Plaintiff is ORDERED to file, within twenty-one

                                                           1
            Case 1:21-cv-00350-JLT Document 3 Filed 03/10/21 Page 2 of 2



1    days of this order, an application that includes additional information regarding her costs of living.

2    Upon receipt of this information, the Court will resume consideration of Plaintiff’s motion to proceed

3    in forma pauperis. Plaintiff is warned that failure to comply with this order may result in denial of the

4    application to proceed in forma pauperis.

5
6    IT IS SO ORDERED.

7       Dated:     March 9, 2021                               /s/ Jennifer L. Thurston
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
